      Case 4:20-cv-00059-CDL-MSH Document 16 Filed 12/28/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

S.S.,                                 *

        Petitioner,                   *

vs.                                   *
                                              CASE NO. 4:20-CV-59 (CDL)
Warden, STEWART DETENTION             *
CENTER, et al.,
                                      *
        Respondents.
                                      *

                                 O R D E R

        After a de novo review of the record in this case, the Report

and Recommendation filed by the United States Magistrate Judge on

October 15, 2020 is hereby approved, adopted, and made the Order

of the Court.

        The Court considered Petitioner’s objections to the Report

and Recommendation and finds that they lack merit.

        IT IS SO ORDERED, this 28th day of December, 2020.

                                          S/Clay D. Land
                                          CLAY D. LAND
                                          U.S. DISTRICT COURT JUDGE
                                          MIDDLE DISTRICT OF GEORGIA
